Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art does not show, disclose or render obvious an all terrain vehicle having an front body with a front pair of tracks, a rear body with a rear pair of tracks, an articulating hinge attached to a rear portion of the front body and a front portion of the rear body for allowing the front and rear body to mutually articulate, front right and front left track assemblies each with telescoping axles with oscillating locks operable to lock the front right and left track assemblies in a fixed position of articulation and a superstructure on the front body and extending over a portion of the rear body, an extendable boom attached to the superstructure with an implement attached to an outer end of the boom.
Regarding claim 29, the prior art does not show, disclose or render obvious an all terrain vehicle, comprising: front and rear bodies each with a pair of tracks, an articulating hinge attaching the front body with the rear body, an extendable boom from a front body superstructure, and a cab for an operator with an arm having a first hinged end for attachment to the cab and a second hinged end for attachment to the superstructure in order to articulate the cab in a raised and lowered position.
Regarding claim 32, the prior art does not show, disclose or render obvious an all terrain vehicle with a front and a rear body each having right and left tracks, front right and left axle housings that are telescopic to allow the front right and left tracks  to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616